NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 REN WU,                                           No. 14-71817

              Petitioner,                          Agency No. A099-906-639

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Ren Wu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

         Wu claims past persecution and fear of future persecution on account of his

resistance to China’s population control policies. Substantial evidence supports

the agency’s findings that Wu failed to establish past persecution on account of his

“other resistance” to China’s population control policy, see He v. Holder, 749 F.3d

792, 796 (9th Cir. 2014), and failed to establish his fear of future persecution is

objectively reasonable, see id. Thus we deny the petition as to Wu’s asylum

claim.

         Wu references withholding of removal in the conclusion of his opening

brief, but does not challenge the BIA’s determination that he waived this claim on

appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

            PETITION FOR REVIEW DENIED.




                                           2                                   14-71817